Filed 6/10/16 P. v. Peeples CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,                                                                                  C079805

                   Plaintiff and Respondent,                                      (Super. Ct. No. 15F2765)

         v.

DARIN PEEBLES,

                   Defendant and Appellant.




         Appointed counsel for defendant Darin Peebles has asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436.) We affirm the judgment.
                                                 BACKGROUND
         A felony complaint filed May 21, 2015, in case No. 15-02765 accused defendant
of second degree robbery (Pen. Code, § 211; count 1)1 and alleged that the offense was a



1   Further undesignated statutory references are to the Penal Code.

                                                             1
serious and violent felony (§§ 1192.7, subd. (c)(19), 667.5, subd. (c)(9)), and that
defendant had two prior serious or violent felonies (§ 1170.12), two prior serious felonies
(§ 667, subd. (a)(1)), and had a prior prison term (§ 667.5, subd. (b)).
       On June 2, 2015, defendant pleaded guilty to count 1 and admitted one of the prior
strike allegations, in exchange for a 10-year state prison term. The trial court dismissed
the remaining strike allegations in the interest of justice. The parties stipulated to the
police report as containing the factual basis for the plea.
       According to the police report, as summarized in the probation report, on May 19,
2015, Shopko security attempted to detain defendant for theft. Defendant continued to
try to strike the security guards with his elbows and flee the scene with the stolen
property. Citizens assisted the security guards in detaining defendant. Law enforcement
arrested defendant and he admitted entering the store with the intent to steal. The stolen
merchandise was recovered, although it was damaged, and valued at $80.
       The trial court sentenced defendant to the upper term of five years, doubled to 10
years for the strike. The court imposed a $300 restitution fine (§ 1202.4), imposed and
stayed a $300 parole revocation fine (§ 1202.45), imposed a $40 court operations
assessment (§ 1465.8), a $30 criminal conviction assessment (Gov. Code, § 70373), and
various other fines, fees, and assessments. The court awarded defendant 29 days of
presentence custody credit.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination



                                              2
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                                       /s/
                                                 Duarte, J.



We concur:



     /s/
Nicholson, Acting P. J.



      /s/
Butz, J.




                                             3